Citation Nr: 0910197	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-37 534	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Whether a substantive appeal received on March 9, 2004, 
was timely filed.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2002, April 2004 and March 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

As support for his claims, the Veteran testified at a hearing 
at the RO in November 2008.  The undersigned Veterans Law 
Judge (VLJ) of the Board presided.  This type of hearing is 
also commonly referred to as a Travel Board hearing.  During 
the hearing the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2008).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.

VA has failed to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), specifically as codified at 38 U.S.C.A. 
§ 5103(a) (West 2002 and Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2008), since the Veteran has not been apprised of 
his and VA's respective responsibilities in the gathering of 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This lack of VCAA notice, in particular, concerns 
whether his March 2004 substantive appeal was timely filed.

In his rather recent November 2008 hearing testimony, the 
Veteran seemed to all but acknowledge that he did not file a 
timely substantive appeal.  But he claimed there were 
mitigating circumstances - namely, that his mother had 
unexpectedly gotten ill and died, and since he has post-
traumatic stress disorder (PTSD) that is totally, i.e., 100-
percent disabling.

Regardless of whether there were or were not justifiable 
reasons for not filing a timely substantive appeal, the 
Veteran must be notified of the filing requirements, 
including the time limits for filing.  See 38 C.F.R. 
§§ 20.200, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 
20.306 (2008).

There also, however, are VCAA notice deficiencies concerning 
his two remaining claims for low back and cervical spine 
disorders.  More specifically, VA needs to provide additional 
VCAA notice to comply with the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  This additional notice must:  (1) 
notify the Veteran of the type of evidence and information 
necessary to reopen these claims, including insofar as 
defining what is meant by new and material evidence); 
(2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of these claims on the merits; and (3) provide general VCAA 
notice for the underlying service connection claims that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.  VA's Office of General 
Counsel has issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).

The RO's October 2002 decision, which initially considered 
and denied the Veteran's claims for service connection for 
low back and cervical spine disorders, is a final and binding 
decision on these claims in the absence of a timely appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  That decision, in relevant part, denied service 
connection for these disorders because his military pre-
induction examination had failed to detect any pre-existing 
disability - although he had reported a pre-service 
congenital abnormality.  


So there was only his self-reported history of a pre-existing 
condition.  Concerning this, and as the RO indicated, the 
Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, 
are insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or 
may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service); Crowe v. 
Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is 
needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.)

Here, though, the Veteran is a physician (medical doctor, 
i.e., M.D.), not a layman, so seemingly qualified to comment 
on any cervical or lumbar spine disorders, congenital or 
otherwise, he may have had prior to beginning his military 
service.  Indeed, during his rather recent November 2008 
hearing, the Veteran acknowledged that he had twice injured 
his low back prior to beginning his military service, 
initially in 1958/59 while playing tennis, and again in 1960 
while playing baseball.  And he added that, because he was a 
doctor, he not only was aware of the resulting physical 
disability from those injuries, but even the specific 
diagnosis.  So he believes that his continued work as a 
doctor during his military service (involving lifting 
patients, etc.) "aggravated" his pre-existing condition, 
which he acknowledges was in part congenital.  He further 
testified that the impairment that started in the lumbar 
segment of his spine continually progressed up to the 
cervical segment.

In any event, the RO also denied the Veteran's claims in 
October 2002 because there were no indications he had 
complained about his cervical or lumbar spine while in the 
military (of pain, etc.), therefore, no evidence of 
incurrence of a cervical or lumbar spine condition in service 
or, alternatively, evidence of aggravation of a pre-service 
condition.

The RO's September 2004 and January 2005 VCAA notice letters 
concerning these claims, however, did not describe what type 
of evidence would be necessary to overcome these prior 
evidentiary shortcomings.  38 C.F.R. § 3.156(a) (2008).  
Rather, the letters only describe what is meant by new and 
material evidence in a general sense, but to reiterate, not 
with respect to the specific missing elements of the 
previously denied claims for service connection.  Indeed, the 
RO simply failed to address the grounds for denial of service 
connection based upon aggravation theory, for pre-existing 
disorders.  Rather, these letters restricted notice of prior 
bases of denial to service incurrence theory, although 
aggravation consideration was a significant aspect of the 
Veteran's contentions and denials - including during his 
rather recent hearing.  To emphasize, these letters were 
simply too vague in identifying the bases for the prior 
October 2002 denial of his low back and cervical spine 
disorder claims.  The RO has provided him no other VCAA 
notice letters that directly advise what specific evidence 
would be required to reopen these claims.  Consequently, the 
RO has failed to comply with the mandates of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Veteran 
must receive this additional VCAA notice before deciding the 
appeal of these claims.

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Send the Veteran another VCAA notice letter.  This 
additional letter must, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), inform him of the information and 
medical or lay evidence not of record (1) that is 
necessary to substantiate his claims; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See also 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

This corrective VCAA notice must apprise him of the 
deadlines for filing a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (2008).

This corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) also must include notice that:  
(1) notifies him of the evidence and information 
necessary to reopen the previously denied claims (i.e., 
describes what new and material evidence is under the 
current standard); and (2) notifies him of what specific 
evidence would be required to substantiate the element 
or elements needed for service connection that were 
found insufficient in the prior denials on the merits.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  After giving him time to respond to this additional 
VCAA notice, readjudicate the Veteran's claims in light 
of any additional evidence submitted or otherwise 
obtained.  If the claims are not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give them an 
opportunity to respond to it before returning the file 
to the Board for further appellate consideration of 
these claims.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

